Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 9 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.
Claim Objections
Claim(s ) 1-8 are objected to because of the following informalities:  
Regarding Claim(s) 1-8, the Examiner notes that although Applicant may use reference characters in claim limitations (See MPEP 608.01 (m)) applicant may want to remove the reference characters to avoid any confusion with reference to the claimed elements.
Appropriate correction is required.

Claim(s) 1-8 is/are objected to because of the following informalities:  
The word “characterised” in Claim 1 Line(s) 14 is misspelled. The term should be spelled “characterized”.  The claims are replete with this error and should be corrected even if not particularly pointed out by the examiner.
Appropriate correction is required.
Claims 2-8 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 2.  See MPEP § 608.01(n).  Accordingly, the claims 3-8 need have not been further treated on the merits.  Rejections below are to advance prosecution but are not required in the current state.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C § 102(a)(1) as being anticipated by TABANELLI (WO-2015162520-A2), hereafter referred to as TABANELLI.  
Regarding Claim 1, TABANELLI teaches an apparatus for internal heating of end portions of pipes made of thermoplastic material having a central axis, comprising:
a heating element (infra-red radiation unit 9, Figure(s) 1-3 and Page(s) 9 Line(s) 19-25),
designed to be inserted at least partially inside an end portion of a pipe made of thermoplastic material for heating an inner cylindrical surface of the portion (The examiner considers the limitation “designed… portion” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.  However, TABANELLI teaches this in the abstract)
the heating element comprising:
an infrared radiation unit designed to face at least partially the inner cylindrical surface (infra-red radiation unit 9, Figure(s) 1-3 and Page(s) 9 Line(s) 19-25),
the radiating element having a longitudinal axis of extension (infra-red radiation unit 9, Figure(s) 1-3 and Page(s) 9 Line(s) 19-25),
movement means configured for moving the radiating element inside the pipe according to a motion consisting of a movement of revolution with a trajectory which is concentric relative to the central axis of the pipe and a movement of rotation of the radiating element about its axis of longitudinal extension (see where the apparatus comprises a rotation means for rotating the pipe with the respective end portion fitted on the internal heating element 8, Page(s) 11 Line(s) 15-20. The examiner considers the limitation “for moving.. element” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II. ),
characterized in that the radiating element has a noncircular transversal cross section having a predetermined axis of symmetry at right angles to the axis of longitudinal extension (see there is a portion connecting both tubes, Figure(s) 2), and
also being characterized in that the movement of rotation of the radiating element is such that the axis of symmetry always remains parallel with itself during the movement of revolution (Figure(s) 2 and Page(s) 9 Line(s) 24-29).  

Regarding Claim 2, TABANELLI teaches the apparatus according to Claim 1,
characterized in that the axis of symmetry is inclined, relative to a horizontal plane,
 (see Figure(s) 1 where the axis  is inclined for heating elements 6),
by an angle of between 35 sexagesimal degrees and 55 sexagesimal degrees (Figure(s) 2). 

Regarding Claim 3, TABANELLI teaches the apparatus according to Claim 2,
characterized in that the angle is equal to approximately 45 sexagesimal degrees (Figure(s) 2). 

Regarding Claim 4, TABANELLI teaches the apparatus according to any one of the preceding claims,
characterized in that it comprises a plurality of heating elements for simultaneously heating a plurality of end portions of pipes made from thermoplastic material (see heating elements 6, Figure(s) 2. The examiner considers the limitation “for… material” is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II. ),
the movement means being configured to move the respective radiating elements integrally to each other according to a motion consisting of a movement of revolution with a trajectory which is concentric relative to the central axis of the respective pipe and a movement of rotation of the radiating element about its axis of longitudinal extension (see where the apparatus comprises a rotation means for rotating the pipe with the respective end portion fitted on the internal heating element 8, Page(s) 11 Line(s) 15-20),

Regarding Claim 5, TABANELLI teaches a machine for processing pipes made of thermoplastic material comprising:
n heating stations (see heating elements 6, Figure(s) 2), each of the stations comprising:
a heating apparatus according to any one of the preceding claims (see heating elements 6, Figure(s) 2),
characterized in that the angle of inclination of the axis of symmetry of the radiating element of i-th of the n stations is equal, in sexagesimal degrees, to 
Ɵi ± 10 ᵒ 
Where
Ɵi = Ɵ1 + (i-1) 180 ᵒ /n 
and being the angle of inclination of the axis of symmetry of the transversal cross section of the radiating element of a first station (see where there are 3 heating stations 6 that are at angles and are capable of rotating, Figure(s) 1-3 and Claim 11). 

Regarding Claim 6, TABANELLI teaches the apparatus according to any one of the preceding claims,
characterized in that the radiating element is a twin type lamp with a two lobed transversal cross section (see where the infra-red lamp is a rectilinear tube with a tungsten wire, Page(s) 6 Line(s) 16-20). 

Regarding Claim 7, TABANELLI teaches the apparatus according to Claim 6,
characterized in that the heating element comprises at least one rod supporting the twin type lamp (see where infra-red ray radiation units 9 have two rods, Figure(s) 3)
the supporting rod extending parallel to the axis of longitudinal extension (see the two rods with a fin near 11, Figure(s) 3),
housed in a longitudinal cavity defined along the twin type lamp (see the two rods with a fin near 11, Figure(s) 3). 

Regarding Claim 8, TABANELLI teaches the apparatus according to Claim 7,
characterized in that it comprises two rods supporting the twin type lamp (Figure(s) 3),
the rods being located on opposite sides of the twin type lamp (Figure(s) 3),
symmetrically relative to the axis of longitudinal extension (Figure(s) 3).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EULING (GB-926393-A) teaches the rotating rod and the bearings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743